Per Curiam.
We affirm without comment the denial of appellant's Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence. However, we reverse the order barring appellant from filing any further pro se pleadings. We find that the trial court abused its discretion in failing to give appellant a reasonable opportunity to respond to its order to show cause. See State v. Spencer , 751 So.2d 47, 48 (Fla. 1999) ; Davis v. State , 198 So.3d 995, 997 (Fla. 4th DCA 2016). The court entered the final order before appellant's time to file a response had run and did not consider appellant's timely-filed motion for an extension of time. On remand, the trial court is instructed to consider and rule on appellant's motion for an extension of time to file a response to the order to show cause.
Affirmed in part; reversed and remanded in part.
Damoorgian, Klingensmith and Kuntz, JJ., concur.